1




                                                                        FILED
      1                                                                  DISTRICT COURT
                                                             CLERK, U.S.
      2
                                                                  ~ 1 2 2019
      3

      4

      5

      6

      7

      8                          UNITED STATES DISTRICT COURT

      9                         CENTRAL DISTRICT OF CALIFORNIA

     10    UNITED STATES OF AMERICA,        )    Case No.   Z ~ tq "'~~"' (ZZ'G ~ ~ ~

     11                    Plaintiff,       )    ORDER OF PRETRIAL DETENTION
                                                         AFTER HEARING
     12             v.                      )        (18 U.S.C. ~ 3142(i))

     13    ~o se, LcJ~~a~da 'Roj«.e.        )
     14                    Defendant.       )

     15
                                                I.
     16
               A.   (    ) Upon motion of the Government in a case that involves:.
     17
                           1.   (   ) a crime of violence or an offense listed in
     18
                                       18 U.S.C. § 2332b(g)(5)(B), for which a
     19
                                       maximum term of imprisonment of ten (10)
    • 20
                                        years or more is prescribed; or
     21
                           2.   (   ) an offense for which the maximum sentence is
     22
                                       life imprisonment or death; or
     23
                           3.   (   ) an offense for which a maximum term of
     24
                                       imprisonment of ten (10) years or more is
     25
                                       prescribed in the Controlled Substances Act,
     26
                                       Controlled Substances Import and Export Act
     27
                                       or Maritime Drug Law Enforcement Act; or
     28
 1                   4.   (    ) any felony if defendant has been convicted of

 2                               two or more offenses described in

 3                               subparagraphs 1-3 above., or two or more state

 4                               or local offenses that would have been

 5                               offenses described in subparagraphs 1-3 above

 6                               if a circumstance giving rise to federal

 7                               jurisdiction had existed, or a combination of

 8                               such offenses.

 9                   5.   (    ) any felony that is not otherwise a crime of

10                               violence that involves a minor victim, or

11                               possession or -use of a firearm or destructive

12                               device or any other dangerous weapon, or a

13                               failure to register under 18 U.S.C. § 2250.

14         B.   Upon motion (~ of by the Government (        ) of the Court sua

15              sponte, in a case that involves:'

16                   1.   (✓) a serious risk that defendant will flee;

17                   2.   (    ) a serious risk that defendant will

18                        a.     (     ) obstruct or attempt to obstruct justice;

19                               or.

20                        b.    (      ) threaten, injure, or intimidate a

21                                       prospective witness or juror or attempt
                                                                                    ~~
22                                       to do so.

23-        C.   The Government ( ) is (Yr is not entitled to a rebuttable

24    presumption that no condition or combination of conditions will

25    reasonably assure defendant's appearance as required and the safety of

26    any person or the community.

27

28

                                             E
 1                                          II.

 2          A.   ( V)      The Court finds by a preponderance of the evidence

 3                         that no condition or combination of conditions

 4                         will reasonably assure the. appearance of defendant

 5                         as required; .

 6          B.   (~        The Court finds by clear and convincing evidence

 7                         that no condition or combination of conditions

 8                         will reasonably assure the safety of any other

 9                         person and the community.

10

11                                          III.

12          The Court has considered:

13          A.   ( V) the nature and circumstances of the offenses) charged;

14          B.   ( ~ the weight of the evidence against defendant;

15'         C.   ( f the history and characteristics of defendant;

16I         D.   ( d) the nature and seriousness of the danger to any person

17                    or the community that would be posed by defendant's

18                    release;

19          E.   ( ~ the Pretrial Services Report/Recommendation;

20          F.   ( ~ the evidence proffered/presented at the hearing;

21          G.   ( ~' the arguments of counsel.

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28

                                             3
 1                                   IV.

 2   The Court concludes:

 3   A.   ( ~') Defendant poses a risk to the safety of other persons .

 4              and the. community based on:    ~~         ~~-~-j



 6

 7

 8   B.   (I/) Defendant poses a serous flight risk based on:



10

11

12   C.   (   ) A serious risk exists that defendant will:

13              1.     (   ) obstruct or attempt to obstruct justice;

14              2.     (   ) threaten,- injure or intimidate.a prospective

15                           witness or juror or attempt to do so;

16        based' on:

17

18

19

20   D.   (   ) Defendant has not rebutted by sufficient evidence to

21              the contrary the presumption provided in 18 U.S.C.

22              ~ 3142(e) that no condition or combination of

23              conditions will reasonably assure the safety of any

24              other person and the community;

25        and/or

26

27

28

                                      4

                                                                             ~~
 1              (    ) Defendant has not rebutted by sufficient evidence to

 2                     the contrary the presumption provided in 18 U.S.C.

 3                    § 3142(e) that no condition or combination of

 4      ~              conditions will reasonably assure the appearance of

 5                     defendant as required.

 6          IT IS ORDERED that defendant be detained prior to trial.

 7          IT IS FURTHER ORDERED that defendant be committed to the custody

 8   of the Attorney General .for confinement to a corrections facility

 9   separate, to the extent practicable, from persons awaiting or serving

10   sentences or persons held in .custody pending appeal'.

11          IT IS FURTHER ORDERED that defendant be afforded reasonable

12   opportunity for private consultation with defendant's counsel.

13          IT IS FURTHER ORDERED that, on Order of a Court of the United

14   States or on request of an attorney for the Government, the person in

15   .charge of the corrections facility in which defendant is confined

16   deliver defendant to a United States Marshal for the purpose of an

17   appearance in connection with a court proceeding.

18          DATED:       ~   z

19

20
                                               NORABLE JACQUE NE CHOOLJIAN
21                                            nited States Magistrate Judge

22

23

24

25

26

27

28

                                          5
